DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Summary
Preliminary amendment filed on 08/19/2021 has been acknowledged. Claims 1-14 has been canceled. Claims 15-34 are pending and considered. 
Claim Objections
Claims 15-34 are objected to because of the following informalities:  Please spell our all short abbreviations cited in claims 15-34 when each of them firstly cited in the claims.  There terms include ANTRXR1, INF-1, HDAC, MS-275 . Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 -34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,096,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method using a Seneca Valley Virus (SVV) for treating cancer in a subject who has same type of small cell  lung cancer with normal or elevated anthrax toxin receptor (ANTXR)  and decreased expression INF-1, comprising administering an effective amount of a Seneca Valley Virus (SVV) to the subject. The method also comprises all other active steps except the issue reference claims do not comprises the enlarged scope of the method for treating cancer with a derivative or a mutant  or a variant of SVV. Therefore, the conflict two sets of claims  are not considered to be patentable distinct but overlapping in scopes of the claimed inventions.
 Claims 15-21, 27-29, 31, 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,537,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method using a Seneca Valley Virus (SVV) for treating cancer in a subject who has same type of small cell  lung cancer with normal or elevated anthrax toxin receptor (ANTXR)  but without one of optional limitation of a decreased expression INF-1, comprising administering an effective amount of a Seneca Valley Virus (SVV) to the subject. The method also comprises all other active steps except the issue reference claims do not comprises the enlarged scope of the method for treating cancer with a derivative or a mutant  or a variant of SVV and the optional decreased INF-1 expression . However, the scopes of the conflict two sets of claims  are still  overlapping. . Therefore, the conflict two sets of claims  are not considered to be patentable distinct but overlapping in scopes of the claimed inventions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15, 16, 17 and 27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2005030139 to Hallenbeck  et al. 
Hallenbeck  et al. teach an invention directed to a method for treating a patient with a tumor with SVV, the SSV is selected from group consisting of (a) inactivating a SVV or mutant variant of SSV. The method comprises administering the inactivated SVV in a patient afflicted with a tumor or cancer is selected from the group consisting of the tumor cell is selected from the group consisting of: human small cell lung cancer, human retinoblastoma, human neuroblastoma, human medulloblastoma, mouse neuroblastoma, Wilms' tumor, and human non-small cell lung cancer (See section of Summary of invention, for instant paragraph [0183, 0185, 0186, 0194]). 
Therefore, the cited reference anticipates claims 15, 16, 17 and 27. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The term “derivatives ” in claims 14 and 34 is a relative term which renders the claim indefinite. The term “derivatives” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amended claims or point out the definition of the cited term of derivatives. This rejection affects all depended claims 16-34. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648